Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/415390 to Application No. 17/107294, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 2/3/2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Applicant’s arguments with respect to claims rejected under 35 USC 112 have been fully considered and are unpersuasive. A review of the disclosure including specific portions pointed out by the Applicant in the Remarks, does not show support for claimed elements “identifying, by one or more processors, a model trained with results from using a plurality of different types of simulated phishing communications; determining, by the one or more processors using the model, a second type of simulated phishing communication to communicate to a user after at least a predetermined time of communicating a first type of simulated phishing communication to cause the user to take an action responsive to the second type of simulated phishing communication.” (Emphasis added). Note there is no “identifying, by one or more processors, a model trained” in the disclosure identifying, by one or more processors, a model trained” also do not have any support as recited in the claim. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/3/2022, with respect to claim(s) rejected under prior art have been considered but are not persuasive. Contrary to Applicant’s argument, Park’s Anylogic performs phishing simulation and updates the algorithms based on the results of the phishing simulation (Park: Chapter 2, 2.3, i.e., the simulation modeling and anylogic; see also, chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent simulation tests and subsequent to the modification, conducting new simulation tests)  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure as originally filed lacks support for recited elements of claims 1, 11: “identifying, by one or more processors, a model trained with results from using a plurality of different types of simulated phishing communications; determining, by the one or more processors using the model, a second type of simulated phishing communication to communicate to a user after at least a predetermined time of communicating a first type of simulated phishing communication to cause the user to take an action responsive to the second type of simulated phishing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Gilchan, "Text-Based Phishing Detection Using A Simulation Model" (2013) (hereinafter ‘Park’) in view of US 20140230065 A1 (hereinafter ‘Belani’).

As regards claim 1, Park discloses: A method comprising: identifying, by one or more processors, a model trained with results from using a plurality of different types of simulated phishing communications; (Park: Chapter 2, 2.3, Chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent simulation tests)
determining, by the one or more processors using the model, a second type of simulated phishing communication to communicate to a user (Park: Chapter 2, 2.3, Chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent 
However, Park does not but in analogous art, Belani (US 20140230065 A1) teaches: after at least a predetermined time of communicating a first type of simulated phishing communication to cause the user to take an action responsive to the second type of simulated phishing communication; and (Belani: ¶21, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals wherein the phishing campaign is designed such that the user performs an action) communicating, by the one or more processors, the second type of simulated phishing communication to a device of the user after at least the predetermined time of communicating the first type of simulated phishing communication to the device of the user.  (Belani: ¶21, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 11 recites substantially the same features recited in claim 1 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Park et al combination discloses the method of claim 1, wherein the model is one of an artificial intelligence model or a machine learning model. Park: Chapter 2, 2.3, Chapter 4, pages 28-72, i.e., AnyLogic simulation)

Claim 12 recites substantially the same features recited in claim 2 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Park et al combination discloses the method of claim 1, further comprising training the model with results from communicating a plurality of sequences of the plurality of different types of simulated phishing communications across a plurality of users. (Park: Chapter 2, 2.3, Chapter 4, pages 28-72, i.e., AnyLogic simulation runs phishing tests using first set of algorithms and based on the results obtained from the simulation tests, algorithms and tests sets are modified for subsequent simulation tests and subsequent to the modification, conducting new simulation tests. See also, 

Claim 13 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Park et al combination discloses the method of claim 1, wherein the model is configured to take as input one or more attributes of the user and provide as output information identifying at least the second type of simulated phishing communication. (Belani: ¶7-¶8, ¶21-¶22, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals wherein the phishing campaigns are tailored for individual users, groups, companies)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 14 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Park et al combination discloses the method of claim 1, wherein the model is configured to take as input one or more attributes of the user and provide as output information identifying at least the first type of simulated phishing communication. (Belani: ¶7-¶8, ¶21-¶22, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals wherein the phishing campaigns are tailored for individual users, groups, companies)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 16 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Park et al combination discloses the method of claim 1, wherein the model is configured to take as input one or more attributes of the user and provide as output information identifying at least the predetermined time. (Belani: ¶7-¶8, ¶21-¶22, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals wherein the phishing campaigns are tailored for individual users, groups, companies)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 15 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

claim 7, Park et al combination discloses the method of claim 1, wherein the model is configured to take as input one or more attributes of the user and provide as output information identifying a sequence of at least the first type of simulated phishing communication followed by the second type of simulated phishing communication. (Belani: ¶7-¶8, ¶21-¶22, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals wherein the phishing campaigns are tailored for individual users, groups, companies)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 17 recites substantially the same features recited in claim 7 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 8, Park et al combination discloses the method of claim 1, wherein the first type of simulated phishing 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 18 recites substantially the same features recited in claim 8 above, and is rejected based on the aforementioned rationale discussed in the rejection.

claim 9, Park et al combination discloses the method of claim 1, wherein the model is configured to provide as output information identifying a predetermined likelihood the user will take the action responsive to the second type of simulated phishing communication. (Belani: ¶21, ¶32-¶33, ¶48-¶49, i.e., administrating different types phishing simulation campaigns staggered across multiple time intervals wherein the phishing campaign is designed such that the user performs an action)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 19 recites substantially the same features recited in claim 9 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 10, Park et al combination discloses the method of claim 1, further comprising determining, by the one or more processors using the model, a sequence of at least the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Park to include administrating different type of simulated phishing campaigns to user staggered over a predetermined time interval as taught by Belani with the motivation to determine user responses to various types of simulation attacks (Belani: ¶21, ¶32-¶33, ¶48-¶49)

Claim 20 recites substantially the same features recited in claim 10 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432